DETAILED ACTION
The instant application having Application No. 17/003496 filed on 12/29/2021 is presented for examination by the examiner.

Claims 1, 4, 5, 10, 13, 14, 15, 16, 17, 18, 19, 24, 27, 28, 29 and 30 were amended. Claims 1-30 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Argument
Applicant’s arguments (see the Applicant's Remarks), filed on 06/22/2022, with respect
to the rejection(s) of claims 1-30 have been fully considered and are not persuasive. Examiner
provide a new ground of rejection to address Applicant’s amendment/argument.

Examiner’s Remark
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

In this case claim limitations “means for….” (claim 30) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “means for” coupled with functional language “determining, or communicating” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 30 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (See figures 2, 8 and par. 0083 – par. 0100 of Applicant’s specification).  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Allowable Subject Matters
Claims 13, 14, 27, 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 10, 15, 16, 18, 19, 24, 29, 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shin et al. (US 2020/0314804 A1).

As per claim 1, Shin discloses “A method of wireless communication performed by a user equipment (UE), comprising: determining a medium access control (MAC) control element (CE) (MAC-CE) configuration for a sidelink channel;” [(par. 0294), n Method 1, a receiving UE directly selects and transmits a PSSCH resource by using the mode 2 sensing and resource selection method described above in order to transmit SL CSI. In Method 2, a receiving UE feeds back SL CSI to a PSSCH resource configured by a transmitting UE through mode 2 sensing and resource selection. For Method 2, the transmitting UE is required to reserve one or more resources through mode 2 sensing and resource selection, and when the transmitting UE triggers/activates a CSI report, the transmitting UE may indicate, through SCI (MAC-CE configuration), locations in the time and frequency domains of a resource to receive the CSI report (MAC-CE) among the reserved resources.] “and communicating on the sidelink channel using a MAC-CE configured according to the MAC-CE configuration” [(par. 0294), In Method 2, a receiving UE feeds back SL CSI to a PSSCH resource configured by a transmitting UE through mode 2 sensing and resource selection. For Method 2, the transmitting UE is required to reserve one or more resources through mode 2 sensing and resource selection, and when the transmitting UE triggers/activates a CSI report, the transmitting UE may indicate, through SCI (MAC-CE configuration), locations in the time and frequency domains of a resource to receive the CSI report (MAC-CE) among the reserved resources.] “wherein the MAC-CE configuration indicates a location of the MAC-CE within a transport block” [(par. 0294), In Method 2, a receiving UE feeds back SL CSI to a PSSCH resource configured by a transmitting UE through mode 2 sensing and resource selection. For Method 2, the transmitting UE is required to reserve one or more resources through mode 2 sensing and resource selection, and when the transmitting UE triggers/activates a CSI report, the transmitting UE may indicate, through SCI (MAC-CE configuration), locations in the time and frequency domains of a resource to receive the CSI report (MAC-CE) among the reserved resources.]

As per claim 2, Shin discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein communicating on the sidelink channel using the MAC-CE comprises transmitting or receiving channel state information feedback in the MAC-CE” [(par. 0294), In Method 2, a receiving UE feeds back SL CSI to a PSSCH resource configured by a transmitting UE through mode 2 sensing and resource selection. For Method 2, the transmitting UE is required to reserve one or more resources through mode 2 sensing and resource selection, and when the transmitting UE triggers/activates a CSI report, the transmitting UE may indicate, through SCI (MAC-CE configuration), locations in the time and frequency domains of a resource to receive the CSI report (MAC-CE) among the reserved resources.]

As per claim 4, Shin discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein the MAC-CE configuration indicates at least one of whether a transport block includes the MAC-CE, a quantity of MAC-CEs included in a transport block, a size of the MAC-CE, a quantity of valid bit combinations for the MAC-CE, the valid bit combinations for the MAC-CE” [(par. 0294), In Method 2, a receiving UE feeds back SL CSI to a PSSCH resource configured by a transmitting UE through mode 2 sensing and resource selection. For Method 2, the transmitting UE is required to reserve one or more resources through mode 2 sensing and resource selection, and when the transmitting UE triggers/activates a CSI report, the transmitting UE may indicate, through SCI (MAC-CE configuration), locations in the time and frequency domains of a resource to receive the CSI report (MAC-CE) among the reserved resources.]

As per claim 5, Lee discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein the location of the MAC-CE within the transport block indicates at least one of: a location at a beginning of the transport block, a location at an end of the transport block, a location within an initial codeblock group of the transport block, or a location within a specific codeblock group of the transport block” [(par. 0294), In Method 2, a receiving UE feeds back SL CSI to a PSSCH resource configured by a transmitting UE through mode 2 sensing and resource selection. For Method 2, the transmitting UE is required to reserve one or more resources through mode 2 sensing and resource selection, and when the transmitting UE triggers/activates a CSI report, the transmitting UE may indicate, through SCI (MAC-CE configuration), locations in the time and frequency domains of a resource to receive the CSI report (MAC-CE) among the reserved resources.]

As per claim 10, Shin discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein the MAC-CE configuration is received in at least one of a downlink radio resource control message from a network entity, a sidelink radio resource control message from another UE, sidelink control information, a sidelink broadcast channel” [(par. 0294), In Method 2, a receiving UE feeds back SL CSI to a PSSCH resource configured by a transmitting UE through mode 2 sensing and resource selection. For Method 2, the transmitting UE is required to reserve one or more resources through mode 2 sensing and resource selection, and when the transmitting UE triggers/activates a CSI report, the transmitting UE may indicate, through SCI (MAC-CE configuration), locations in the time and frequency domains of a resource to receive the CSI report (MAC-CE) among the reserved resources.]

As per claims 15, 29, 30 as [see rejection of claim 1.]
As per claims 16, 18, 19, 24 as [see rejection of claims 2, 4, 5, 10.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2020/0314804 A1) in view of Guo et al. (US 2018/0167883 A1).

As per claim 3, Shin discloses “The method of claim 1,” as [see rejection of claim 1.] 
Shin discloses “wherein communicating on the sidelink channel using the MAC-CE comprises: receiving channel state information feedback in a codeblock group that includes the MAC-CE” as [(par. 0152), In step S1340, the first apparatus 1302 according to an embodiment may receive information on an SL resource from the BS 1301. The information on the SL resource may be determined and/or generated by the BS 1301, based on the SR. (par. 0153), In step S1350, the first apparatus 1302 according to an embodiment may transmit SL CSI to the second apparatus 1303. In an embodiment, the SL CSI may be transmitted to the second apparatus 1303 through a MAC CE, on an SL resource derived based on the information on the SL resource received from the BS 1301. (par. 0211), In an embodiment, a priority for the SL CSI of the MAC CE format may be predetermined. That is, the priority for the SL CSI of the MAC CE format may be predefined. The priority for the SL CSI of the MAC CE format may be configured from a BS or may be based on a pre-configuration.]

Shin does not explicitly disclose “transmitting acknowledgement or negative acknowledgement feedback based at least in part on receiving the codeblock group that includes the MAC-CE”.

However, Guo discloses “transmitting acknowledgement or negative acknowledgement feedback based at least in part on receiving the codeblock group that includes the MAC-CE” as [(par. 0212), The UE shall, upon receiving the MAC-CE, switch the serving beam at the UE to match the beam indicated by the MAC-CE. The beam switching shall apply from the beginning of subframe n+kbeamswitch-delay-mac where subframe n is used for HARQ-ACK transmission associated with the MAC-CE.]

Shin et al. (US 2020/0314804 A1) and Guo et al. (US 2018/0167883 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Guo’s teaching into Shin’s teaching. The motivation for making the above modification would be to allow the UE to match the beam indicated by the MAC-CE (Guo, par. 0212)

As per claim 17 as [see rejection of claim 3.]

Claims 6-8, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2020/0314804 A1) in view of Jung et al. (US 2017/0207843 A1).

As per claim 6, Shin discloses “The method of claim 1,” as [see rejection of claim 1.] 
Shin does not explicitly disclose “wherein the MAC-CE configuration indicates a two-part MAC-CE, wherein a first part of the MAC-CE is located in a first location of a transport block and a second part of the MAC-CE is located in a second location of the transport block”.

However, Jung discloses “wherein the MAC-CE configuration indicates a two-part MAC-CE, wherein a first part of the MAC-CE is located in a first location of a transport block and a second part of the MAC-CE is located in a second location of the transport block” as [(par. 0181), Referring to FIG. 7, an example (P#=Port#) of a frame structure (MAC-CE) for feeding back a reference signal transmission time for beam measurement (e.g., a subframe number, a slot number, a symbol number, and the like) (6-bit), a transmission antenna port number (3-bit), and a beam measurement value is shown.]

Shin et al. (US 2020/0314804 A1) and Jung et al. (US 2017/0207843 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jung’s teaching into Shin’s teaching. The motivation for making the above modification would be to allocate resources for receiving feedback of the measured information, and changing in a beam and a transmission/reception node (Jung, par. 0009)

As per claim 7, Shin in view of Jung discloses “The method of claim 6,” as [see rejection of claim 6.] 
Jung discloses “wherein the first location is a beginning of the transport block and the second location is an end of the transport block” as [(par. 0181), Referring to FIG. 7, an example (P#=Port#) of a frame structure (MAC-CE) for feeding back a reference signal transmission time for beam measurement (e.g., a subframe number, a slot number, a symbol number, and the like) (6-bit), a transmission antenna port number (3-bit), and a beam measurement value is shown.]

Shin et al. (US 2020/0314804 A1) and Jung et al. (US 2017/0207843 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jung’s teaching into Shin’s teaching. The motivation for making the above modification would be to allocate resources for receiving feedback of the measured information, and changing in a beam and a transmission/reception node (Jung, par. 0009)

As per claim 8, Shin in view of Jung discloses “The method of claim 6,” as [see rejection of claim 6.] 
Jung discloses “wherein one or more first CEs are carried in the first part of the MAC-CE and one or more second CEs are carried in the second part of the MAC-CE, and wherein the first location occurs earlier in time than the second location” as [(par. 0181), Referring to FIG. 7, an example (P#=Port#) of a frame structure (MAC-CE) for feeding back a reference signal transmission time for beam measurement (e.g., a subframe number, a slot number, a symbol number, and the like) (6-bit), a transmission antenna port number (3-bit), and a beam measurement value is shown.]

Shin et al. (US 2020/0314804 A1) and Jung et al. (US 2017/0207843 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jung’s teaching into Shin’s teaching. The motivation for making the above modification would be to allocate resources for receiving feedback of the measured information, and changing in a beam and a transmission/reception node (Jung, par. 0009)

As per claims 20-22 as [see rejection of claims 6-8.]

Claims 9, 23 are rejected under 35 U.S.C. 103 as being unpatentable over L Shin et al. (US 2020/0314804 A1) in view of Jung et al. (US 2017/0207843 A1) in view of Lee (Lee II) et al. (US 2020/0389270 A1).

As per claim 9, Shin in view of Jung discloses “The method of claim 8,” as [see rejection of claim 8.] 
Shin in view of Jung does not explicitly disclose “wherein the one or more first CEs include channel state information feedback”.

However, Lee discloses “wherein the one or more first CEs include channel state information feedback” as [(par. 0107), a CSI-RS is transmitted and then inform a UE of the time-domain interval through at least one of RRC, MAC-CE, and DCI.]

Shin et al. (US 2020/0314804 A1) and Lee (Lee II) et al. (US 2020/0389270 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lee II’s teaching into Shin’s teaching. The motivation for making the above modification would be to improve a phase noise cancellation procedure for a UE in a wireless communication system (Lee II, par. 0020-0022)

As per claim 23 as [see rejection of claim 9.]

Claims 11, 12, 25, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2020/0314804 A1) in view of Yu et al. (US 2019/0037426 A1).

As per claim 11, Shin discloses “The method of claim 1,” as [see rejection of claim 1.]
Shin does not explicitly disclose “wherein the MAC-CE configuration is indicated using an index value that maps to an entry in a table of MAC-CE configurations”.

However, Yu discloses “wherein the MAC-CE configuration is indicated using an index value that maps to an entry in a table of MAC-CE configurations” as [(par. 0022), In one embodiment, BS 101 provides beam management configuration to UE 102 via Radio Resource Control (RRC) signaling, and then provides beam indication index to UE 102 via MAC-CE or DCI. The beam management configuration comprises a mapping table between network beams and configured reference signal (RS) resources.]

Shin et al. (US 2020/0314804 A1) and Yu et al. (US 2019/0037426 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yu’s teaching into Shin’s teaching. The motivation for making the above modification would be to provide information that enables UE to determine how to receive NW transmissions for RS, for incoming control channel, and for incoming data channel (Yu, par. 0006)

As per claim 12, Shin in view of Yu discloses “The method of claim 11,” as [see rejection of claim 11.] 
Yu discloses “wherein the index value is indicated in sidelink control information” as [(par. 0022), In one embodiment, BS 101 provides beam management configuration to UE 102 via Radio Resource Control (RRC) signaling, and then provides beam indication index to UE 102 via MAC-CE or DCI. The beam management configuration comprises a mapping table between network beams and configured reference signal (RS) resources.]

Shin et al. (US 2020/0314804 A1) and Yu et al. (US 2019/0037426 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yu’s teaching into Shin’s teaching. The motivation for making the above modification would be to provide information that enables UE to determine how to receive NW transmissions for RS, for incoming control channel, and for incoming data channel (Yu, par. 0006)

As per claims 25-26 as [see rejection of claims 11-12.]


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mang Hang Yeung whose telephone number is (571)-270-7319  The examiner can normally be reached on Mon through Th (9:00 am to 4:00pm EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MANG HANG YEUNG/Primary Examiner, Art Unit 2463